Citation Nr: 0524049	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in St. Louis, 
Missouri, which found that new and material evidence had not 
been received to reopen the claims of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, entitlement to service connection for degenerative 
joint disease of the cervical spine, and entitlement to 
service connection for a right hip disorder.

The veteran was afforded a hearing, which was held before the 
undersigned at the RO in March 2005.  A complete transcript 
of this hearing is of record.  


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for 
degenerative joint disease of the lumbar spine, degenerative 
joint disease of the cervical spine and a right hip disorder.  
A notice of disagreement was not received within one year of 
that decision.

2.  Evidence submitted since the RO's February 1997 rating 
decision it is cumulative of previously submitted evidence; 
and does not, when considered with previous evidence of 
record, relate to a previously unestablished fact necessary 
to substantiate the claims of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine, degenerative joint disease of the cervical spine, and 
a right hip disorder.


CONCLUSION OF LAW

Evidence submitted since the final February 1997 rating 
decision, which denied service connection for degenerative 
joint disease of the lumbar spine, degenerative joint disease 
of the cervical spine and a right hip disorder, is not new 
and material; thus, the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, what 
evidence will be obtained by the veteran; and what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA will advise claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
The VCAA and implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The March 2004 statement of the 
case, and January 2003 letter from the RO, gave the veteran 
notice of the evidence necessary to substantiate his claims 
on appeal.  

The evidence development letter dated in January 2003, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
This letter told him to send private treatment records in his 
possession and that he could submit statements in support of 
his claim.  The notice had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson, at 123-4.  

In any event, there is no evidence of prejudice in this case.  
He did not report or submit additional information or 
evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claims, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

Factual Background

Evidence considered at the time of the February 1997 RO 
decision consisted of the veteran's service records, private 
medical records, and a September 1988 VA examination.  The 
evidence is summarized below.

The veteran's service medical records were presumably 
destroyed in a July 1973 fire at the National Personnel 
Records Center (NPRC).  

In a July 1988 letter H. B. Powell, D.C., revealed that the 
veteran was treated from 1968 through 1974.  In 1968 it was 
noted that the veteran had had discomfort of the cervical 
region and headaches for three days.  

During a September 1988 VA examination, the veteran reported 
that he had fallen from a 25-foot pole during "Field Wire" 
training at Fort Chaffee, Arkansas in July 1954.  He also 
reported a second fall from half way up the pole in December 
1954.  He related no post-service treatment until 1977.  His 
carriage, posture, and gait were all normal.  Examination of 
the musculoskeletal system revealed no abnormality.  The 
diagnosis was degenerative joint disease of the lumbar and 
cervical spine.  An X-ray study of the cervical spine showed 
minimal degenerative changes at C5 through C6.  There were no 
distinct vertebral compression deformity or bone lesions.  An 
X-ray study of the lumbosacral spine showed small marginal 
spurs at L1 through L2 and L3 through L4.  This indicated 
some degenerative process of the corresponding lumbar discs.  
Also evident was moderate osteoporosis.  The radiologic 
impression was mild degenerative disc changes (spondylosis), 
and moderate osteoporosis.  

In statements dated in August and October 1988, and January 
and April 1989, from J.M. McCarthy, M.D., the physician 
stated that the veteran had been under his care since 1976.  
In 1976, the veteran had had severe neck pain, which was 
thought to be related to cervical nerve root compression.  
The physician noted that the veteran had suffered from a 
cervical nerve root compression disorder since beginning 
treatment, but he was unable to account for the etiology of 
the disability.  In October, the examiner stated that the 
veteran remained under his care for various disorders 
including a chronic unstable low back condition.

In April and June 1996, the veteran again reported that he 
had sustained his claimed disabilities in a fall from a pole 
at Fort Chaffee, Arkansas in 1954.

In February 1997, NPRC provided morning and assignment 
reports, but no relevant medical evidence was contained 
within these records.    

In its February 1997, decision the RO found that the newly 
received evidence was cumulative and did not show that he was 
injured in the fall from a pole.  The veteran was notified of 
that decision.  He did not submit a notice of disagreement, 
and it is now final.  38 U.S.C.A. § 7105 (West 2002).  

Evidence received subsequent to the February 1997 RO decision 
consisted of lay statements, VA outpatient treatment records, 
private treatment records, a VA examination report, and a the 
hearing transcript.

VA treatment records include an X-ray study of the veteran's 
cervical spine, completed in November 1989, showing minimal 
narrowing of the cervical disc spaces, and a February 1990 X-
ray study of the lumbosacral spine, which reportedly showed 
mild degenerative changes.

Private treatment records dated from November 1991 to October 
2003 reveal treatment for cervical and lumbar pain.  Also 
noted was loss of the normal cervical curve and muscle 
spasms.  

A June 1992 VA X-ray study of the veteran's lumbosacral 
spine, showed no evidence of a herniated disc or of spinal 
stenosis.  There was no evidence of encroachment upon neural 
foramina and there were minimal degenerative changes of the 
thoracolumbar spine.  The diagnostic impression was, 
"unremarkable for the veteran's age."

In a statement dated in September 2002, a fellow veteran 
indicated that he was stationed at Camp Chaffee in Arkansas 
from July to December 1954.  While there he received "Field 
Wire" training.  He recalled many men falling from poles 
during the training.  

VA outpatient treatment records dated February 2003 to 
January 2004, show treatment for upper back pain in February 
2003.

During a March 2004 VA examination, the veteran again gave a 
history of falling approximately 20 to 25 feet from a pole 
while in service.  He reported that years later he began to 
experience neck pain, right hip pain and point tenderness in 
his lower rib area.  He complained of chronic pain on an 
intermittent basis in his neck, lower back and right hip.  
When the pain occurred it was severe and gradually resolved.  

The diagnoses were mild cervical degenerative disease and 
lumbosacral degenerative disease, right sciatica and 
musculoskeletal tenderness, right posterior rib cage without 
any specific findings and without any neurological 
correlation.  

The examiner opined that based upon the type of injury which 
the veteran allegedly sustained on active duty, it was at 
least as likely as not that at that time he suffered some 
musculoskeletal strain; however, the veteran reported that he 
was able to get up and walk immediately after the fall and 
continue working.  The examiner further noted that there was 
no mention of the above disabilities on his discharge 
examination and his initial treatment for the injuries was 12 
years after his discharge from the military, and 14 years 
after his initial injury.  The examiner concluded that there 
was no way to correlate the cervical disease, which was noted 
in 1988, to his injury in 1954.

X-ray study of the right hip revealed no definite fracture or 
bony destruction.  The X-ray study of the thoracic spine 
showed osteopenia which was not unusual for the age of the 
veteran and moderate to large sized bridging osteophytes in 
the mid and lower thoracic spine.  An X-ray study of the 
lumbosacral spine revealed osteopenia and minimal to small 
sized osteophytes in the spine.  An X-ray study of the 
cervical spine showed osteopenia, which was not necessarily 
abnormal for the age of the veteran, small osteophytes in the 
spine, some disc space narrowing in the spine which was most 
pronounced at the level of C3-C4 and degenerative changes in 
the facet joints bilaterally.

During the veteran's March 2005 hearing, he repeated his 
belief that the claimed disabilities were incurred as the 
result of the fall from the 25-foot pole during service.  He 
further stated that most of the physicians who had treated 
him for his disorders after service, had passed away and he 
had difficulty obtaining those treatment records.

Analysis

An unappealed RO decision is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New regulations, applicable to claims filed on or after 
August 29, 2001, redefine new and material.  38 C.F.R. §§ 
3.156(a), 3.159(c) (2004).  The appellant's claim to reopen 
was received in January 2003, therefore, the amended 
regulations apply.  

New and material evidence means existing evidence that by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the February 1997 RO decision 
consists of lay statements, VA outpatient treatment records, 
private treatment records, a VA examination, and the hearing 
transcript.  This evidence confirms the previously 
demonstrated fact that the veteran has current disabilities 
of the cervical and lumbar spines and hip.

Other evidence repeats the history of a fall from a pole 
during service.  This evidence is clearly cumulative.  The 
lay statement does not relate specifically to the veteran, 
but in any event does not pertain to a previously established 
fact needed to substantiate the claim.  That is, the record 
prior to February 1997, contained competent evidence of the 
claimed injury in service.  Additional statements are 
essentially cumulative or redundant of his basic assertions 
at the time of the 1997 decision, and such are not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

The record prior to February 1997 contained no competent 
evidence linking the current disabilities to the reported 
fall in service.  None of the competent evidence received 
since the February 1997 decision provides evidence of such a 
link.  As a layperson, the veteran is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the February 1997 RO decision which 
found that new and material evidence had not been presented 
to reopen the previously denied claims of service connection 
for degenerative joint disease of lumbar spine, degenerative 
joint disease of the cervical spine and a right hip disorder.  
Thus the claims have not been reopened and the February 1997 
decision remains final.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine is not reopened.
   
New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hip 
disorder is not reopened.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


